Citation Nr: 0105804	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for skin cancer of the 
right ankle secondary to exposure to herbicides.

2. Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969 and from February 1970 to August 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  By rating 
action dated November 1998, the RO denied the veteran's claim 
for an increased (compensable) rating for hypertension.  In a 
rating decision dated July 1999, the RO denied service 
connection for skin cancer of the right ankle secondary to 
exposure to herbicides but also considered the claim on a 
basis unrelated to such exposure.  

The issue of entitlement to service connection for skin 
cancer of the right ankle is discussed further in the remand 
portion of this decision.


FINDING OF FACT

The veteran's hypertension is controlled and he is prescribed 
antihypertensive medication. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for hypertension have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.104, Diagnostic Code 7101 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for elevated blood pressure.  
It was noted in July 1985 that medication was prescribed for 
hypertension.  

By rating action in March 1989, the RO granted service 
connection for hypertension, and assigned a noncompensable (0 
percent) evaluation, effective September 1988.  This rating 
has remained in effect.

VA outpatient treatment records show that the veteran was 
seen for unrelated complaints in June 1998.  Blood pressure 
was 140/80.  The record of a VA physical examination in April 
1998 shows hypertension was listed as a present illness and 
that Benazepril, 5 mg., was listed as a medication.  An 
electrocardiogram showed a recorded blood pressure of 152/92. 

The veteran was examined by the VA in August 1998.  He 
reported that hypertension had been diagnosed about fifteen 
years earlier.  The examiner reported "None stated" under 
the medications information.  Serial blood pressure readings 
were 130/80 sitting, 140/90 standing and 150/88 recumbent.  
The pertinent diagnosis was hypertension, controlled, with 
blood pressure of 140/90.  


Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 35 (1999).

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when the diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more or who 
requires continuous medication for control.  Diagnostic Code 
7101 (effective January 12, 1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The blood pressure readings recorded at the time of the 
August 1998 VA examination showed that the highest diastolic 
pressure was 90 and the highest systolic pressure was 150.  
He had a diastolic pressure of 92 in April 1998 and at that 
time there was evidence he currently on medication for 
hypertension.  The VA examiner concluded that the veteran's 
blood pressure was under control.  As noted above, in order 
to assign a compensable rating, the blood pressure must be at 
certain levels or more nearly approximate them.  
Alternatively, a need for continuous medication will support 
a 10 percent rating.  The Board finds no basis in the record 
to conclude that the antihypertensive agent, Benazepril, is 
not needed continuously to control blood pressure.  See, 
Physician's Compendium of Drug & Patient Information (1995).  
It would seem reasonable to conclude that the medication is 
responsible for control of hypertension in this case.  
Accordingly, since the veteran is on medication for 
hypertension, there is a plausible basis in the record for a 
compensable rating.  38 C.F.R. §§ 3.103(a), 4.7.


ORDER

A 10 percent evaluation for hypertension is granted subject 
to the regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran submitted a claim for service connection for skin 
cancer of the right ankle in June 1998.  He related that he 
had surgery for "removal" at the VA Medical Center (VAMC) 
in Los Angeles, California in approximately June 1989.  In 
April 1998, he reported a past medical history of skin 
carcinoma of the right ankle.

The RO contacted the West Los Angeles VAMC in August 1998 and 
requested a hospital summary from June 1989.  The response 
indicated there was no record of a hospital summary from June 
1989.  The Board observes that on two VA examination forms he 
completed in October 1988, the veteran reported a "knot on 
back of right foot (itches)".  He referenced this again in 
another contemporaneous VA medical report.  Of record is a VA 
Form 10-7131 that reports the veteran's status as a VA 
hospital patient at the Wadsworth VA medical facility in June 
1989.  The form reports the admission diagnosis was "Tumor R 
Leg".  This admission occurred during the first year after 
his separation from military service in August 1988. 

The VA examiner in August 1998 reported that in 1989, the 
veteran was noted to have a small lesion in the posterior 
Achilles' area, and that it was resected.  It apparently had 
penetrated and required deep resection and a large portion of 
the skin around the ankle was also resected.  The veteran had 
required a skin graft.  The pertinent diagnosis was status 
post removal of small lesion with skin graft of the right 
posterior Achilles' area.  

Although service medical records may have been negative for 
complaints or findings concerning skin cancer, the fact 
remains that the VA has a contemporaneous record of 
hospitalization for a tumor of the right leg during the first 
year after separation from military service in 1988.  The 
response in 1998 from the VA Medical Center is simply 
unsatisfactory in view of the record, which tends to 
corroborate the veteran's claim.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

The new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such duty includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

In this case, the Board is unable to find that all available 
evidence has been obtained, and the RO has exhausted all 
avenues to procure VA medical records to which the veteran 
has referred.  As such, VA has a further duty to assist in 
regard to this claim.  Accordingly, in light of the state of 
the record and development mandated by the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the veteran for 
skin cancer of the right ankle.  The RO 
should once again contact the Wadsworth VA 
Medical Center and request that it account 
for the record of the veteran's admission 
in June 1989 for a tumor of the right leg 
or other contemporaneous treatment 
records.  All contacts made to locate 
these records should be documented in the 
claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and the VCAA and if they are not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for skin cancer of the 
right ankle.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

